November 22, 2021.
Claims 1, 6 and 13 have been amended by the Applicant
Claims 1 and 4-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1 and 4-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 4-5 and 10-12): 
“A computer-implemented method comprising: accessing group subscription data”, “based on the group… data, obtaining a first resource update associated with the first group hosted by the first… system and identifying a second resource update associated with the second group hosted by the second… system; generating an aggregated set of resource updates that includes at least the first and second resource updates”, “generating an integrated view that renders the aggregated set of resource updates… and includes an action user input mechanism corresponding to at least one of the resource updates and representing a computing action in the group corresponding to at least one resource update; and”, “based on an indication of user actuation of the action user input mechanism, generating a machine instruction that instructs the corresponding… system, that hosts the corresponding group, to perform the computing action” is disclosed in cited prior art by Rideout;
“subscription data indicating that a user is subscribed to receive resource updates from a plurality of different groups hosted by a plurality of different… systems in a… computing system, wherein the plurality of different groups includes at least” “with… group identifiers that identify, for each resource update in the aggregated set of updates, which… system hosts the group from which the resource update is obtained” is disclosed in cited prior art by Wang;
“a plurality of different tenant systems in a multi-tenant computing system” is disclosed in cited prior art by Slater;
“a first group that is hosted by a first one of the tenant systems, and includes one or more resources accessible by members of the first group through an authentication mechanism of the first tenant system; and a second group that is hosted by a second one of the systems, and includes one or more resources accessible by members of the second group through an authentication mechanism of the second tenant system;” is disclosed in cited prior art by Singh;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Rideout, Wang, Slater and Singh to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 6 (and its dependent claims 7-9) and Independent claim 13 (and its dependent claims 14-20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RANJAN . PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458